BOOKOUT, Judge,
dissenting:
Beck and Ritter, supra, were both cases where the death penalty was imposed. I would not extend the rationale of those opinions to apply to a case where the death penalty was not imposed. The United States Supreme Court applies a higher standard of review to death cases than to those where only imprisonment is imposed, and I respectfully refuse to extend their Beck decision beyond the bounds of the issues decided. Until that court or the Alabama Supreme Court rules directly on the issue in this non-capital case, I must disagree with my brethren in their instant application of Beck and Ritter.
BOWEN, J., joins in dissent.